DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the word “the” should be inserted after “wherein” in line 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the word “the” should be inserted after “wherein” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the language of the claim is unclear. Line 27 of the claim recites “the absorbent article is in the article in closed form”.

Correction and/or clarification are required.
Claim 6 recites the limitation "the plurality of elastic strands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second graphic design" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the appearance of lace" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the appearance of a waistband" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a second graphic object. 
Claim 18 recites a “third graphic object”, but appears unclear because no second graphic object is present.
Correction and/or clarification are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trennepohl et al. (US 2008/0132872).
With reference to claim 1, Trennepohl et al. (hereinafter “Trennepohl”) discloses an absorbent article comprising: 
a chassis comprising a topsheet (24), a backsheet (22), an absorbent core (25);
a front belt in a front waist region and a back belt in a back waist region, the front belt and the back belt meeting to form first and second side seams, and a crotch region therebetween the front and back waist regions (see annotated figure 1 below);
wherein the front belt extends continuously transversely across the front waist region of the absorbent article, and wherein the back belt extends continuously transversely across the back waist region of the absorbent article (figure 1);
an outer nonwoven layer that is continuous from a front waist edge to a back waist edge (see annotated figure 1 below);

wherein the back belt comprises the outer nonwoven layer (see figure 1 below and [0052,0056]) and a discrete inner nonwoven back belt layer (shown below in annotated figure 1) where the inner nonwoven front and back belts are not connected in the crotch region;
	wherein the front belt comprises a first graphic design disposed adjacent to the front waist edge and adjacent to first and second side seams as shown in figures 1, 7A, 7B and 8.
The first graphic design (see specifically annotated figure 8 below) also extends across the front waist region (40) and includes a first longitudinal distance and a different, second longitudinal distance where the first graphic design tapers as shown in annotated figure 8 below.
Also, as shown in figure 8, the article is in closed form.





[AltContent: arrow][AltContent: textbox (second graphic design)][AltContent: textbox (first longitudinal distance)]
[AltContent: ][AltContent: arrow][AltContent: textbox (second longitudinal distance)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (first graphic design)][AltContent: textbox (first graphic design)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    401
    857
    media_image1.png
    Greyscale

[AltContent: textbox (first graphic design)][AltContent: arrow][AltContent: textbox (inner nonwoven layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner nonwoven layer)][AltContent: textbox (outer nonwoven layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (third graphic design)][AltContent: arrow][AltContent: arrow][AltContent: textbox (back belt)][AltContent: arrow][AltContent: textbox (front belt)][AltContent: arrow]
    PNG
    media_image2.png
    768
    737
    media_image2.png
    Greyscale

[AltContent: textbox (crotch)]



As to claims 2 and 15-16, Trennepohl discloses an absorbent article wherein the front belt comprises a first plurality of elastic strands between the outer nonwoven layer and the inner nonwoven front belt layer, wherein the first plurality of elastic strands extend continuously transversely across the front waist region; and wherein the back belt comprises a second plurality of elastic strands between the outer nonwoven layer and the inner nonwoven back belt layer, wherein the second plurality of elastic strands extend continuously transversely across the back waist region through the incorporation [0214] of (US 5,554,145) as set forth in [0079]. 
While Trennepohl discloses a first and second plurality of elastic strands between the outer nonwoven layer and the inner nonwoven belt layer, US 5,554,145 to Roe et al. (hereinafter “Roe”) depicts the elastics extending continuously transversely across the waist regions and overlap the chassis (cl.15-16) as shown in figures 1 and 18. 
As to claim 3, Trennepohl discloses an absorbent article wherein the front and back belts comprise apertured films through the incorporation [0214] of (US 5,554,145) as set forth in [0079]. 
Roe discloses that the belts may include apertured films as set forth in col. 24, lines 6-13. 
With reference to claims 4 and 5, Trennepohl discloses an absorbent article wherein the front belt comprises a second graphic design that is disposed to overlap with the longitudinal axis of the absorbent article as shown in figure 8. 

As to claims 8 and 11-12, Trennepohl provides the first and second graphic designs have different visual characteristics and/or different patterns (cl. 11) and shapes (cl. 12) as shown in figure 8. 
Regarding claim 9, Trennepohl discloses an absorbent article wherein the second graphic design is an oval or is circular as shown in figure 8. 
With reference to claim 10, Trennepohl discloses an absorbent article wherein the first and second graphic designs appear to overlap as shown in figure 10A. 
As to claim 13, Trennepohl discloses an absorbent article wherein the first distance is greater than the second distance as shown in annotated figure 8 above. 
Regarding claim 14, Trennepohl discloses an absorbent article wherein the second graphic design is disposed closer to a transverse axis of the absorbent article, than element (40), for example, as shown in annotated figure 8. 
As to claims 17 and 19, absent any specific definition of what forms the appearance of lace and/or a waistband, Trennepohl discloses and absorbent article wherein the first graphic design forms the appearance of lace and/or a waistband as shown in figure 1.
Also, graphic designs (5010) form the appearance of lace and/or a waistband as shown in figure 9. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trennepohl et al. (US 2008/0132872).
With respect to claim 18, Trennepohl teaches the invention substantially as claimed as set forth in the rejection of claim 1.


The difference between Trennepohl and claim 18 is the provision that the third graphic design has a first longitudinal distance at or adjacent to the first side seam and a second longitudinal distance at or adjacent to the longitudinal axis of the absorbent article, and wherein the first and second distances are different such that the third graphic design tapers. 
Absent any teaching of an unexpected result, it would have been obvious to one of ordinary skill in the art to modify the configuration/shape of the third graphic of Trennepohl as desired because Trennepohl discloses that may include a plethora of representations as set forth in [0085-0087]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,548,781. Although the claims at issue are not identical, they are not patentably distinct from each other because claims . 
The instant application requires an absorbent article having front and back belt layers and first, second and third graphic designs and U.S. Patent No. 10,548,781 requires an absorbent article having front and back belt layers and first, second and third graphic designs having different hues, textures, saturations and/or luminosity.
The limitations of claims 1-2, 4-6, 8 and 20 of the instant application can be found in claim 1 of U.S. Patent No. 10,548,781.
The limitations of claim 11 of the instant application can be found in claim 4 of U.S. Patent No. 10,548,781. 
The limitations of claim 12 of the instant application can be found in claim 6 of U.S. Patent No. 10,548,781.
The limitations of claim 13 of the instant application can be found in claim 9 of U.S. Patent No. 10,548,781. 
The limitations of claim 14 of the instant application can be found in claim 11 of U.S. Patent No. 10,548,781. 
The limitations of claim 15 of the instant application can be found in claim 12 of U.S. Patent No. 10,548,781. 
The limitations of claim 16 of the instant application can be found in claim 13 of U.S. Patent No. 10,548,781.
The limitations of claim 17 of the instant application can be found in claim 15 of U.S. Patent No. 10,548,781.

The limitations of claim 19 of the instant application can be found in claim 17 of U.S. Patent No. 10,548,781.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781